PER CURIAM.
David Elijah Smith appeals the district court’s order denying his motion filed pursuant to 18 U.S.C. § 3582 (2000). We have reviewed the record and find no reversible error. Accordingly, we deny Smith’s motion for appointment of counsel and affirm on the reasoning of the district court. See United States v. Smith, No. CR-93-16 (E.D.N.C. June 24, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED